196 F. Supp. 2d 1373 (2002)
In re FARMERS INSURANCE EXCHANGE CLAIMS REPRESENTATIVES' OVERTIME PAY LITIGATION.
Nos. MDL-1439, C.A. 2:02-765, C.A. 2:01-74393, C.A. 0:01-2030, C.A. 1:01-1196, C.A. 3:01-1105, C.A. 5:01-259, C.A. 5:01-244, C.A. 2:01-1500.
Judicial Panel on Multidistrict Litigation.
March 12, 2002.
*1374 BEFORE the Judicial Panel on Multidistrict Litigation.
BEFORE: HODGES, Chairman, KEENAN, SEAR, SELYA, GIBBONS, JENSEN and MOTZ, Judges of the Panel.

TRANSFER ORDER
HODGES, Chairman.
This litigation presently consists of eight actions: one action each in the Central District of California, the Eastern District of Michigan, the District of Minnesota, the District of New Mexico, the District of Oregon, the Eastern District of Texas, the Southern District of Texas and the Western District of Washington.[1] Before the Panel is an amended motion by the FIE defendants,[2] pursuant to 28 U.S.C. § 1407, to centralize these actions in either the District of Oregon or District of New Mexico for coordinated or consolidated pretrial proceedings. All plaintiffs oppose centralization. If the Panel deems centralization appropriate, plaintiffs variously suggest centralization in the Central District of California, Eastern District of Michigan or Eastern District of Texas. Some plaintiffs alternatively suggest that the Panel defer its Section 1407 ruling in order to permit some of the transferor courts to rule on pending motions to remand actions to state court.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact arising out of similar allegations that FIE claims representatives *1375 are entitled to overtime pay under either the Fair Labor Standards Act, 29 U.S.C § 201, et seq., and/or various states' wage and hour statutes. Centralization under Section 1407 in the District of Oregon will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation, while accordingly being necessary in order to avoid duplication of discovery, prevent inconsistent pretrial rulings and conserve the resources of the parties, their counsel and the judiciary. We note that pending motions to remand actions to their respective state courts can be presented to and decided by the transferee judge. See, e.g., In re Ivy, 901 F.2d 7 (2d Cir.1990); In re Air Crash Disaster at Florida Everglades on December 29, 1972, 368 F. Supp. 812, 813 (J.P.M.L.1973).
We are persuaded that the District of Oregon is the appropriate transferee forum for this litigation. We note that i) an action is pending there, ii) the Oregon district is relatively convenient for most parties and witnesses who are located in the Western United States, and iii) this tribunal has the resources available to manage this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the District of Oregon are transferred to the District of Oregon and, with the consent of that court, assigned to the Honorable Robert E. Jones for coordinated or consolidated pretrial proceedings with the action pending there.

SCHEDULE A

MDL-1439In re Farmers Insurance Exchange Claims Representatives' Overtime Pay Litigation
Central District of California
Elizabeth Day, et al., v. Farmers Insurance Exchange, et al., C.A. No. 2:02-765
Eastern District of Michigan
Michael Sterner v. Farmers Insurance Exchange Co., Inc., C.A. No. 2:01-74393
District of Minnesota
Gary J. Milner, et al. v. Farmers Insurance Exchange, et al., C.A. No. 0:01-2030
District of New Mexico
Robert Salcido, et al. v. Farmers Insurance Exchange, et al., C.A. No. 1:01-1196
District of Oregon
Robert C. Westcott, et al. v. Farmers Insurance Exchange, C.A. No. 3:01-1105
Eastern District of Texas
Robbie S. Puckett v. Farmers Insurance Exchange, C.A. No. 5:01-259
Southern District of Texas
Roland Miller, Jr., et al. v. Texas Farmers Insurance Co. et al., C.A. No. 5:01-244
Western District of Washington
Robert B. Dietz, et al. v. Farmers Insurance Exchange Co., Inc., C.A. No. 2:01-1500
NOTES
[1]  Four actionsPaula Chase, et al. v. Farmers Insurance Exchange, et al., D. Colorado, C.A. No. 1:01-2012, Mark Severn, et al. v. Farmers Insurance Exchange, et al., E.D. Michigan, C.A. No. 2:01-74460, Randy McLeod, et al. v. Farmers Insurance Exchange, et al., D. Nevada, C.A. No. 2:01-1183, and Jennifer Petre v. Farmers Insurance Exchange, et al., W.D. Washington, C.A. No. 2:01-1657have been remanded to state court. Accordingly, the question of inclusion of these four actions in Section 1407 proceedings is moot.

Two actions on Schedule Arecently filed Michigan and California actionswere not included in the Section 1407 motions in this docket, but are now included in this transfer order, because all parties to these actions have stated in writing their respective positions and had the opportunity to present oral argument at the Panel's January 31, 2002, hearing session.
[2]  Farmers Insurance Company, Inc., Farmers Insurance Company of Washington, Rick M. Shriver, Rion Groves, Susan Bithell, Marty Draper, Texas Farmers Insurance Company, Farmers Insurance Group of Companies, and Farmers Group, Inc. (collectively referred to as FIE).